Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 7, 1993, which, inter alia, granted the defendants’ motion for summary judgment dismissing the complaint against them and awarded the moving defendants a sanction of $500 for frivolous motion practice, unanimously affirmed, with costs.
*443Plaintiff seeks damages against the Goldstein firm and the individual partners of that firm for allegedly entering into a conspiracy to deprive him of his economic rights in a divorce action. However, the Goldstein defendants were representing his ex-wife in that action and there is absolutely no showing that these defendants entered into a conspiracy with plaintiff’s lawyer in the matrimonial action to deprive him of any rights. Accordingly, it was proper to grant summary judgment dismissing the complaint against the Goldstein defendants and to award them a sanction of $500 for frivolous motion practice arising from plaintiff’s motion seeking $900,000 to defray anticipated costs of discovery. Concur—Sullivan, J. P., Ross, Williams and Tom, JJ.